McBRIDE, J.
The allegations required by Section 315, Or. L., are in the nature of a complaint and should contain every averment necessary to a good complaint, and show plaintiff’s right to impound and have applied to the satisfaction of its judgment, funds or property in the hands of the garnishee: Case v. Noyes, 16 Or. 329 (19 Pac. 104); Smith v. Conrad, 23 Or. 206 (31 Pac. 398); Keene v. Smith, 44 Or. 525 (76 Pac. 1065).
*314Plaintiff’s allegation number 4 in this proceeding not only fails to show any right of plaintiff to have defendant county garnisheed to satisfy its judgment, but shows affirmatively that it has no such right. It alleges that defendant county at the time of garnishment had in its possession and under its control the sum of $729.49 belonging and owing to the partnership of Davidson & Oliver of which defendant Oliver is a partner. It is laid down by all the authorities that credits due a partnership firm cannot be garnished in a separate and personal action against one of the parties: Waples on Attachment and Garnishment (2 ed.), § 377; Drake on Attachment (7 ed.), § 567 et seq.; 2 Wade on Attachment, § 490.
In some of the states, a distinction is made between garnishment of credits and attachment of tangible property in the hands of the other partner, but that question does not arise here.
The allegations in garnishment disclosed no right in the creditor to have the county brought into court and the proceeding was void. While plaintiff may have a remedy in a proceeding in equity where all creditors and debtors of the firm may be brought in and the rights of all adjudicated, we are of the opinion that it has no remedy by way of garnishment ; that the judgment against defendant county should have been vacated, and it is so ordered.
Reversed.
Rand, O. «T., and Coshow and Rossman, JJ„, concur.